Securities Act File No.33-44254 Investment Company Act File No. 811-6490 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933x PRE-EFFECTIVE AMENDMENT NO.o POST-EFFECTIVE AMENDMENT NO.60x AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940x AMENDMENT NO.60x DREYFUS PREMIER INVESTMENT FUNDS, INC. (Exact Name of Registrant as Specified in its Charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq.
